Citation Nr: 0410895	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  90-21 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
other than post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and former spouse 


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to June 1978, with 
additional service in the Army Reserve.  

This matter was most recently before Board of Veterans' Appeals 
(Board) in May 2003, when it was remanded to the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, California, 
so that additional development could be undertaken.  The case has 
been returned to the Board for further review.


REMAND

Received by the Board in March 2004 was correspondence from the 
veteran in which he requested that he be afforded a Board video 
conference hearing as to his appeal.  As such, remand to the RO is 
required.  

Accordingly, this matter is REMANDED to the RO for the following 
action:

The veteran should be scheduled for a videoconference hearing 
before the Board at the RO in Oakland, California, in accordance 
with his March 2004 request.

The veteran need take no action until otherwise notified.  The 
veteran has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).  No 


inference should be drawn regarding the final disposition of the 
claim in question as a result of this action.  



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





